85609: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-39226: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85609


Short Caption:EBY VS. THOMPSONCourt:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2018-CV-00095Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald Douglas Eby
					In Proper Person
				


RespondentChristy ThompsonLeAnn E. Schumann
							(Former)
						
							(Jesse Kalter Law, P.C.)
						Day R. Williams
							(Day R. Williams, Attorney at Law)
						





Docket Entries


DateTypeDescriptionPending?Document


11/07/2022Filing FeeFiling Fee due for Appeal. (SC)


11/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-34894




11/07/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-34896




11/09/2022MotionFiled Appellant's Proper Person Motion to Withdraw Appeal. (SC)22-35402




11/18/2022Order/ProceduralFiled Order. Upon docketing, this court listed counsel for respondent as LeAnn E. Schumann with Jesse Kalter Law, P.C.  Further review of the documents filed in this court indicate that Day Williams represented respondent below. Accordingly, the clerk of this court shall replace Day Williams as counsel for respondent in the place and stead of LeAnn E. Schumann. (SC)22-36369




11/28/2022Notice/IncomingFiled Proof of Service. (SC)22-37015




12/14/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Having reviewed the motion, we grant it, and we hereby dismiss this appeal. The parties shall bear their own costs and attorney fees. "ORDER this appeal DISMISSED."  Case Closed/No Remittitur Issued. (SC)22-39226





Combined Case View